EXHIBIT 10.3

Express-1 Expedited Solutions, Inc.

3399 South Lakeshore Drive, Suite 225

Saint Joseph, Michigan 49085

July 18, 2011

Daniel Para

1430 Branding Avenue, Suite 155

Downers Grove, IL 60515

Re: Amendment of Employment Agreement

Dear Mr. Para,

As you know, Jacobs Private Equity LLC, a Delaware limited liability company
(the “Investor Representative”), certain other investors (such investors,
together with the Investor Representative, the “Investors”), and Express-1
Expedited Solutions, Inc., a Delaware corporation (“Parent”), have entered into
an investment agreement, dated June 13, 2011 (the “Signing Date”), as amended,
modified or supplemented from time to time (the “Investment Agreement”), that
will, subject to the satisfaction of the terms and conditions of the Investment
Agreement, result in the Investors making an investment in Parent as
contemplated by the Investment Agreement (the “Investment”).

In connection with the Investment, the Investors have requested that Parent
amend the Executive Employment Agreement, dated June 1, 2010, between you and
Concert Group Logistics, Inc., a wholly owned subsidiary of Parent (“CGL”) (the
“Employment Agreement”). Therefore, you, Parent and CGL hereby agree to amend
the Employment Agreement as set forth in this letter amendment. You acknowledge
and agree that a material aspect of the Investors’ decision to enter into the
Investment Agreement is your agreement to abide by the restrictive covenants set
forth in this letter amendment and in the Employment Agreement and that such
covenants represent a material element of the Investors’ valuation of Parent,
including its goodwill.

This letter amendment will become effective immediately upon its execution by
all parties hereto; provided, however, that this letter amendment will be null
and void ab initio and of no further force or effect if the Investment Agreement
is terminated prior to the closing of the Investment (the “Closing”) (it being
understood that, except to the extent provided with respect to the New Options
(as defined below), neither Parent nor any of its subsidiaries will have any
liabilities hereunder unless and until the Closing occurs). All capitalized
terms used in this letter amendment but not otherwise defined herein will have
the same meaning as defined in the Employment Agreement.

In consideration for entering into this letter amendment, Parent has agreed
(i) that all of your stock options granted by Parent to you prior to the Signing
Date (the “Legacy



--------------------------------------------------------------------------------

Options”) that are outstanding and unvested immediately prior to the Closing,
shall become fully vested and exercisable upon the Closing and (ii) to grant to
you options (the “New Options”) to purchase 200,000 shares of Parent’s common
stock, par value $0.001 per share (“Shares”), on July 22, 2011 (the “Grant
Date”), with an exercise price equal to the closing price per Share as reported
by the NYSE Amex LLC on the Grant Date; provided, however, that the New Options
shall be forfeited and you shall have no further rights with respect thereto if
the Investment Agreement is terminated prior to Closing. The New Options will be
granted under, and generally subject to the terms and conditions of, Parent’s
Amended and Restated 2001 Stock Option Plan (the “2001 Plan”); provided,
however, that, notwithstanding anything to the contrary in the 2001 Plan or any
other agreement between you and Parent or any of its subsidiaries, the New
Options will not vest as a result of the Investment, the Closing or any of the
transactions contemplated by the Investment Agreement. The New Options will
vest, subject to your continued employment with Parent or its subsidiaries, in
three equal installments on each of the first three anniversaries of the date of
the Closing (the “Closing Date”). Notwithstanding Section 6(f) of the Employment
Agreement or any other agreement between you and Parent or any of its
subsidiaries to the contrary, in the event that your employment with Parent and
its subsidiaries terminates for any reason prior to the date that any New
Options have become vested, any New Options that are unvested as of the date of
termination of your employment shall be immediately forfeited. In addition, the
New Options will be subject to the terms and conditions of an award agreement,
substantially in the form attached hereto as Exhibit A, evidencing the grant
thereof.

Notwithstanding anything to the contrary set forth in the Employment Agreement
or any other plan, policy, arrangement or agreement of or with Parent, any of
its subsidiaries or any of their respective affiliates:

 

1. Duties and Responsibilities. You hereby agree that Section 3(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

“a. Duties and Responsibilities. During the term of this Agreement, the
Executive shall focus a majority of his business time and attention on potential
acquisitions and shall retain certain general management authority of the
business operations of the Company, in each case, as may be assigned to the
Executive by the Chief Executive Officer of Express-Expedited Solutions, Inc.
(the “Parent”) from time to time.”

 

2. Term. You hereby agree that Section 4 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“4. Term. The Term of employment hereunder will commence on the Effective Date
and will terminate on the third anniversary of the date of the closing of the
Investment (as hereinafter defined) (the “Closing Date”), unless earlier
terminated pursuant to the terms of this Agreement (the “Term”).”

 

2



--------------------------------------------------------------------------------

3. Salary. You hereby agree that Section 5(a) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

“a. Salary. The Executive shall be paid a base salary at an annual rate of
$240,000. The Base Salary shall be reviewed annually throughout the Term by the
Company’s Compensation Committee and may be raised in its sole discretion (such
base salary as it may be increased from time to time, the “Base Salary”).”

 

4. Termination by the Company Other than for Cause. You hereby agree that the
last sentence of Section 6(d) of the Employment Agreement is hereby deleted in
its entirety and replaced with the following:

“In the event of a termination under this Section 6(d), the Executive shall
receive any Bonus that the Company has determined in writing has been earned as
of the date of termination, plus Base Salary only (i.e., no fringe benefits,
additional Bonus, or other compensation) for the 18-month period following
termination, payable in accordance with the Company’s normal payroll practices.”

 

5. Change in Control Severance Period. You hereby agree that Section 6(f)(1) of
the Employment Agreement is hereby deleted in its entirety and replaced with the
following:

“(1) An amount equal to the sum of (A) Executive’s aggregate Base Salary (at the
rate most recently determined) for a period equal to 18 months (the “Severance
Period”), and (B) an amount equal to the greater of (i) Executive’s Bonus
payments for the year preceding the date of termination, and (ii) the annual
average of Executive’s Bonus payments during the two (2) years immediately
preceding the date of termination, shall be paid to, or in trust for, Executive
pursuant to Section 6(f)(7) in a lump sum within 30 days after the date of
termination.”

 

6. Treatment of Options upon Change in Control. You hereby agree that the
following Section 6(f)(8)(C) shall be added as the last subsection to
Section 6(f)(8) of the Employment Agreement:

“(C) Notwithstanding anything to the contrary set forth in this Agreement or any
other plan, policy, arrangement or agreement between the Company and the
Executive, in the event of a Change in Control, the Board of Directors of the
Company (or a committee thereof) (the “Administrator”), is hereby authorized, if
deemed appropriate or desirable by the Administrator, in its sole and plenary
discretion, to make adjustments in the terms and conditions of, and the criteria
included in, any Options granted prior to the Signing Date, (i) by providing for
a cash payment to the Executive in consideration for the cancelation of such
Option in an amount equal to the excess, if any, of the fair market value (as of
a date specified by the Administrator) of a share of Common Stock subject to
such Option over the aggregate exercise price of such Option and (ii) by
canceling and terminating any such Option having a per share exercise price
equal to, or in excess of, the fair market value of a share of Common Stock
subject to such Option without any payment or consideration therefor; provided
that, such

 

3



--------------------------------------------------------------------------------

adjustments will only be made to the same extent as adjustments made to any
Options granted prior to the Signing Date held by other employees of the
Company.”

 

7. Good Reason Rights. You hereby agree that Section 6(f)(10)(C)(i) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

“(i) The Company shall assign Executive to a position or assign to Executive
duties that, in each case, the Company does not consider to be at the managerial
level;”

 

8. Definitions. You hereby agree that the following Sections 6(f)(10)(E) and
(F) are hereby added immediately following Section 6(f)(10)(D) of the Employment
Agreement:

“(E) “Investment” shall mean the investment in Parent as contemplated by the
Investment Agreement.

(F) “Investment Agreement” shall mean the investment agreement, dated June 13,
2011 (the “Signing Date”), among Jacobs Private Equity LLC, certain other
investors and Parent, as amended, modified or supplemented from time to time.”

 

9. Covenant Not to Compete, Not to Solicit and Not to Disparage. You hereby
agree that Section 7(a) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“a. Covenant Not to Compete, Not to Solicit and Not to Disparage. The Executive
acknowledges and recognizes the highly competitive nature of the Company’s
business and that the goodwill, continued patronage, business reputation and
specifically the names and addresses of the Company’s Clients (as hereinafter
defined) constitute a substantial asset of the Company having been acquired
through considerable time, money and effort. Accordingly, in consideration of
the execution of this Agreement, the acceleration of your outstanding unvested
Options granted by the Company prior to the Signing Date, the grant of 200,000
Options, extension of the Term until the third anniversary of the Closing Date,
increasing the Base Salary, increasing severance payments to 18 months of Base
Salary and the commitment with respect to a 2011 Bonus, the Executive agrees to
the following:

The Executive will not, individually or in conjunction with others, directly or
indirectly, as an owner, partner, joint venturer, stockholder, officer,
director, employee, independent contractor, agent, licensee or franchisee, for
any person, firm, partnership, corporation or other entity:

(1) during the Restricted Period (as hereinafter defined) and within the
Restricted Area (as hereinafter defined), engage in any Business Activities (as
hereinafter defined); provided that, it will not be a violation of this
Section 7(a)(1) if Executive (A) acquires or holds less than 1% of the
outstanding capital stock of a publicly traded corporation or (B) engages in
activities in connection with Dan Para Investments, LLC, including investments
in real estate and other businesses; provided further that, such activities (i)

 

4



--------------------------------------------------------------------------------

are completely unrelated to any third-party logistics service providers,
including but not limited to freight brokers, expeditors, domestic and
international freight forwarders, or intermodal providers, and (ii) do not
interfere with the performance of Executive’s duties and responsibilities to the
Company;

(2) during the Restricted Period, solicit, encourage, advise or influence any of
the Company’s Clients that have a business relationship with the Company during
the Restricted Period to discontinue or reduce the extent of such relationship
with the Company or to obtain or seek products or services the same as or
similar to the Company’s from any other source not affiliated with the Company;

(3) during the Nonsolicit Period, solicit, recruit, hire or employ any employee,
agent or independent contractor of the Company or persons who, during the
12-month period preceding such solicitation, recruitment, hiring or employment,
have worked for, or provided services to, the Company or solicit or cause any
person or entity to solicit or encourage, either directly or indirectly, any
employee, agent or independent contractor of the Company to terminate his
relationship with the Company or intentionally interfere with the relationship
of the Company with any such employee, agent or independent contractor;

(4) during the Restricted Period, persuade or encourage another person or entity
to modify, terminate, cancel, reduce the extent of or revoke any business
agreement or relationship with the Company; or

(5) during the Nonsolicit Period and thereafter, defame or disparage the Company
or any of its current or former affiliates, directors, officers, employees,
members, partners, agents or representatives (collectively, the “Protected
Parties”), or make (or cause to be made) any comment or statement, whether in
writing or orally, including without limitation in the media or to the press or
to any individual or entity, that could reasonably be expected to adversely
affect the reputation of any of the Protected Parties or the conduct of their
respective businesses.”

 

10. Non-Disclosure of Information. You hereby agree that the following sentence
is hereby added as the last sentence of Section 7(b) of the Employment
Agreement:

“For the avoidance of doubt, the parties hereby agree that all information,
observations and data concerning potential acquisitions by the Company shall be
deemed to be Proprietary Information.”

 

11. Restricted Period. You hereby agree that the Section 7(d) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

5



--------------------------------------------------------------------------------

“d. Restricted Period and Nonsolicit Period.

(1) The “Restricted Period” shall be deemed to commence on the date of this
Agreement and end on the third anniversary of termination of the Executive’s
employment with the Company for any reason; provided that, the Restricted Period
shall be extended by any periods of time during which the Executive is in
violation of any covenant set forth in Section 7(a)(1), (2) or (4).

(2) The “Nonsolicit Period” shall be deemed to commence on the date of this
Agreement and end on the fifth anniversary of termination of the Executive’s
employment with the Company for any reason; provided that, the Nonsolicit Period
shall be extended by any periods of time during which the Executive is in
violation of any covenant set forth in Section 7(a)(3) or (5).”

 

12. Competitive Business Activities. You hereby agree that Section 7(e) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

“e. Competitive Business Activities. The term “Business Activities” as used
herein shall be deemed to mean (1) selling, distributing, marketing, providing
or otherwise disseminating products or services substantially similar to the
type sold, distributed, marketed, provided or otherwise disseminated by the
Company, or which the Company is actively considering selling, distributing,
marketing, providing or otherwise disseminating, in each case, at any time
during the period of the Executive’s employment with the Company or (2) engaging
in any acquisition activities, including researching, analyzing and evaluating
companies that, at any time during the period of the Executive’s employment with
the Company, the Company has previously evaluated for possible investment in or
acquisition by or on behalf of the Company, with the intent to acquire, make an
investment in and/or dispose of such companies or assets thereof, in each case,
other than as directed by the Company.”

 

13. Restricted Area. You hereby agree that Section 7(f) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

“f. Restricted Area. The term “Restricted Area” shall be deemed to mean Canada,
Mexico, any State of the United States and any other country in which the
Company does business or where any of the Company’s Clients are located during
the period of the Executive’s employment with the Company.”

 

14. Forfeiture of Unexercised Options. You hereby agree that the following
Section 7(k) is hereby added as the last subsection in Section 7 of the
Employment Agreement:

“k. Forfeiture of Unexercised Options. Notwithstanding anything to the contrary
set forth in this Agreement or any award agreement or notice evidencing any
Options, in the event of (1) a breach of any of the provisions of Section 7,
(2) the termination of Executive’s employment by the Company for Cause or
(3) any financial restatements or material loss to the Company to which the
Executive has materially

 

6



--------------------------------------------------------------------------------

contributed due to the Executive’s fraud or willful misconduct, any unexercised
Options (whether vested or unvested) that were granted on or after the Signing
Date and that Executive holds at the time of such breach, termination or
misconduct, as applicable, shall be forfeited immediately and the Executive
shall have no further rights with respect thereto.”

 

15. Bonus Opportunity. For the 2011 fiscal year, you shall be eligible to
receive, subject to achievement of the performance goals set forth on Exhibit B
attached hereto, an annual bonus with a targeted amount of $63,000 (the “Bonus
Opportunity”). The Company shall attempt to pay the earned portion of such bonus
opportunity to you by March 15, 2012. An amount ranging from 50% to 200% of such
targeted amount may be earned by you solely based on satisfaction of goals that
are determined based 20% on Parent’s 2011 Operating Income, 60% on CGL’s 2011
Operating Income and 20% on CGL’s 2011 Revenue (each, as defined below);
provided that, except as specifically set forth in the final sentence of
Section 6(d) of the Employment Agreement, you are employed by the Company on the
date such bonus is paid. Your entitlement to payment with respect to the 2011
fiscal year bonus shall be determined based on achievement of the performance
targets set forth on Exhibit B attached hereto. For purposes of this section,
(a) “Parent’s 2011 Operating Income” means Parent’s operating income from
continuing operations for fiscal year 2011 as reported in Parent’s consolidated
financial statements for such fiscal year less all amounts accrued with respect
to bonuses of executives of Parent and its subsidiaries with respect to such
fiscal year, (b) “CGL’s 2011 Operating Income” means CGL’s operating income from
continuing operations for fiscal year 2011 as reported in Parent’s consolidated
financial statements for such fiscal year less all amounts accrued with respect
to bonuses of executives of the Parent and its subsidiaries with respect to such
fiscal year and (c) “CGL’s 2011 Revenue” means CGL’s revenue for fiscal year
2011 as reported in Parent’s consolidated financial statements for such fiscal
year.

The Compensation Committee is hereby authorized, in its sole and plenary
discretion, to adjust or modify the performance targets relating to Parent’s
2011 Operating Income, CGL’s 2011 Operating Income and CGL’s 2011 Revenue, each
as set forth on Exhibit B with respect to the Bonus Opportunity (i) in the event
of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development affecting Parent or any of its subsidiaries,
divisions or operating units (to the extent applicable to such performance
targets) or (ii) in recognition of, or anticipation of, any other unusual or
nonrecurring events affecting Parent or any of its subsidiaries, divisions or
operating units (to the extent applicable to such performance targets), or the
financial statements of Parent or any of its subsidiaries, divisions or
operating units (to the extent applicable to such performance targets) or of
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange, accounting principles or law.

 

7



--------------------------------------------------------------------------------

16. You hereby agree that you will not, without the prior written consent of the
Investor Representative, during the period ending on the third anniversary of
the Closing Date, (a) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Shares issued or issuable upon exercise of any Legacy Options
(“Locked-up Shares”), or any securities convertible into or exercisable or
exchangeable for any Locked-up Shares, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, (b) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any Locked-up Shares or such other securities,
whether any such transaction described in clause (a) or (b) above is to be
settled by delivery of Shares or such other securities, in cash or otherwise, or
(c) make any demand for or exercise any right with respect to the registration
of any Locked-up Shares or any security convertible into or exercisable or
exchangeable for any Locked-up Shares, in each case, other than (i) transfers of
any Locked-up Shares as a result of testate or intestate succession and
(ii) sales, exchanges, swaps or other transfers or dispositions of any Locked-up
Shares to the Company in an amount necessary to cover the exercise price in
connection with the exercise of Legacy Options or to satisfy the applicable tax
withholding in connection with the exercise thereof; provided, however, that,
(x) the number of Shares subject to clauses (a), (b) or (c) above shall not
exceed 60,000 (the “Locked-up Amount”) and (y) notwithstanding the exception in
clause (ii), the number of Shares subject to clauses (a), (b) or (c) above shall
not be reduced to less than the Locked-up Amount as a result of the payment of
the aggregate exercises prices and the satisfaction of the applicable tax
withholding in connection with the exercise of the Legacy Options. For the
avoidance of doubt, the restrictions described in clauses (a), (b) and (c) above
shall not apply to Shares that are not Locked-up Shares or Shares in excess of
the Locked-up Amount.

 

17. You hereby agree that the following Section 24 shall be added as the last
subsection of the Employment Agreement:

“24. Section 409A.

a. It is intended that the provisions of this Agreement comply with Section 409A
of the Code and the Treasury Regulations thereunder as in effect from time to
time (“Section 409A”), and all provisions of this Agreement shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A.

b. If and to the extent required to comply with Section 409A, a Change in
Control for purposes of this Agreement shall qualify as a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, in each case, within the
meaning of Section 409A.

 

8



--------------------------------------------------------------------------------

c. Neither the Executive nor any of his creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with the Company or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to the Executive or for the Executive’s benefit under any Company Plan
may not be reduced by, or offset against, any amount owing by the Executive to
the Company or any of it affiliates.

d. If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or its affiliate, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it on the first business day after such six-month period.

e. Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A, provided, however, that no such amendment
shall materially and adversely impair any of the Executive’s vested rights or
benefits without the Executive’s prior consent. In any case, the Executive is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Executive in connection with any Company Plan
(including any taxes and penalties under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold the
Executive harmless from any or all of such taxes or penalties.

f. For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

g. Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to the Executive under this Agreement during any
calendar year shall not affect any benefits and reimbursements to be provided to
the Executive under this Agreement in any other calendar year, and the right to
such benefits and reimbursements cannot be liquidated or exchanged for any other
benefit. Furthermore, reimbursement payments shall be made to the Executive as

 

9



--------------------------------------------------------------------------------

soon as practicable following the date that the applicable expense is incurred,
but in no event later than the last day of the calendar year following the
calendar year in the underlying expense is incurred.”

 

18. Headings. You hereby agree that Section 7 of the Employment Agreement is
hereby renamed “Restrictive Covenants”. The headings of the sections of this
letter amendment and the Employment Agreement are for convenience only and shall
not control or affect the meaning or construction or limit the scope or intent
of any of the provision of this letter amendment or the Employment Agreement.

 

19. Full Force and Effect. Except as specifically set forth herein, this letter
amendment shall not, by implication or otherwise, alter, amend or modify in any
way any terms of the Employment Agreement, all of which shall continue in full
force and effect. Without limiting the generality of the foregoing, you hereby
expressly acknowledge and agree that all provisions set forth in Sections 7(g),
7(h), 7(i), and 7(j), and 23 are applicable to the terms of this letter
amendment.

 

20. Governing Law/Venue. The parties agree that this letter amendment shall be
deemed made and entered into in the State of Michigan and shall be governed by
and construed under and in accordance with the laws of the State of Michigan.
The parties further acknowledge and agree that Berrien County, Michigan, shall
be the venue and exclusive proper forum in which to adjudicate any case or
controversy arising either, directly or indirectly, under or in connection with
this letter amendment and the parties further agree that, in the event of
litigation arising out of or in connection with this letter amendment in these
courts, they will not contest or challenge the jurisdiction or venue of these
courts.

 

21. Entire Agreement. This letter amendment, together with the Employment
Agreement, contains the entire agreement between you and Parent and its
subsidiaries concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between you and any Investor, Parent or its subsidiaries with
respect hereto.

 

10



--------------------------------------------------------------------------------

Please acknowledge your agreement with and acceptance to these terms by signing
a copy of this letter amendment and returning it to us as soon as possible.

 

July 18, 2011   EXPRESS-1 EXPEDITED SOLUTIONS, INC.     by      

/s/ Michael Welch

    Name:   Michael Welch     Title:   Chief Executive Officer   CONCERT GROUP
LOGISTICS, INC.     by        

/s/ Daniel Para

    Name:   Daniel Para     Title:   Chief Executive Officer July 18, 2011      

/s/ Daniel Para

      DANIEL PARA

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Express-1 Expedited Solutions, Inc.

3399 South Lakeshore Drive, Suite 225

Saint Joseph, Michigan 49085

July 22, 2011

[NAME]

[ADDRESS]

Re: Grant of Stock Option under the 2001 Stock Option Plan

Dear Mr. [—],

As you know, Jacobs Private Equity LLC, a Delaware limited liability company
(the “Investor Representative”), certain other investors (such investors,
together with the Investor Representative, the “Investors”), and Express-1
Expedited Solutions, Inc. (the “Company”), have entered into an investment
agreement, dated June 13, 2011, as amended, modified or supplemented from time
to time (the “Investment Agreement”), that will, subject to the satisfaction of
the terms and conditions of the Investment Agreement, result in the Investors
making an investment in the Company as contemplated by the Investment Agreement
(the “Investment”). In connection with the Investment, the Company and you have
agreed to amend your employment agreement with [—], dated [—] (the “Employment
Agreement”), which amendment contemplates, among other things, the grant of
certain options to purchase shares of the Company’s common stock, $0.01 par
value per share (the “Stock”). Accordingly, the Board of Directors of the
Company is pleased to award you an option (the “Option”) pursuant to the
provisions of the Company’s 2001 Stock Option Plan (the “Plan”). The Option was
approved and granted on the date of this letter as set forth above (the “Grant
Date”); provided, however, that the Option shall be forfeited and you shall have
no further rights with respect thereto if the Investment Agreement is terminated
prior to the closing of the Investment (the “Closing”). This letter will
describe the Option granted to you. Attached to this letter is a copy of the
Plan. The terms of the Plan also set forth provisions governing the Option
granted to you. Therefore, in addition to reading this letter, you should also
read the Plan. Your signature on this letter is an acknowledgment to us that you
have read and understand the Plan and that you agree to abide by its terms. All
terms not defined in this letter shall have the same meaning set forth in the
Plan. To the extent the terms in this letter differ from the terms of the Plan
or any other agreement between you and us, the terms in this letter shall
govern.

1. Type of Option. You are granted a nonqualified stock option.

2. Rights and Privileges. Subject to the conditions hereinafter set forth, we
grant you the right to purchase [—] shares of Stock at an exercise price of $
[—] per share (the “Exercise Price”), the closing market price of a share of
Stock on the Grant Date.

 

A-1



--------------------------------------------------------------------------------

3. Vesting Schedule. The Option vests, subject to your continued employment with
us or any of our Subsidiaries, in three equal installments on each first three
anniversaries of the date of the Closing. Any portion of the Option that has
vested may be exercised, from time to time, until this Option terminates
pursuant to Section 5 of this letter. Notwithstanding any provision of this
letter or any other agreement between you and us, the Option shall automatically
terminate on the tenth anniversary of the Grant Date.

4. Method of Exercise. The Option shall be exercised by written notice to the
Company, complying with the applicable procedures established by the Committee
or the Company. The notice shall set forth the shares of Stock to be acquired
and shall contain full payment, in accordance with Section 6.6 of the Plan, of
the aggregate Exercise Price for the shares of Stock to be acquired.

5. Termination of Option. To the extent not exercised, and notwithstanding any
other provision in this letter, unless the Committee determines otherwise, all
vested Options shall automatically terminate upon the first to occur of the
following events:

(a) termination of your employment for Cause (as such term is defined in the
Employment Agreement); or

(b) the expiration of three (3) months following the date of termination of your
employment with the Company and its Subsidiaries for any reason other than
Cause; or

(c) breach of any restrictive covenant (which, for the avoidance of doubt,
includes any non-compete, non-solicit, non-disparagement or confidentiality
provision) to which you are subject; or

(d) your engaging in fraud or willful misconduct that contributes materially to
any financial restatement or material loss to the Company or any of its
Subsidiaries.

Notwithstanding Section 6(f) of the Employment Agreement or any other agreement
between you and the Company or any of its Subsidiaries, any part of an Option
that has not vested as of the date of termination for any reason shall be voided
and therefore unexercisable as of said date of termination. For purposes of this
Section 5, “termination of employment” shall include the termination of an
employee’s employment with the Company and its Subsidiaries, the termination of
a director’s service on the Company’s Board of Directors, and the termination of
services being provided to the Company or its Subsidiaries by a consultant, as
applicable.

6. Binding Effect. The rights and obligations described in this letter shall
inure to the benefit of and be binding upon both of us, and our respective
heirs, personal representatives, successors and assigns.

 

A-2



--------------------------------------------------------------------------------

7. Change of Control.

(a) Notwithstanding any provision in the Plan or your Employment Agreement to
the contrary, upon the occurrence of a Change of Control (as defined in your
Employment Agreement, if applicable), unless provision is made in connection
with the Change of Control for (i) assumption of any outstanding portion of the
Option granted pursuant to this letter or (ii) substitution for such Option of
new awards covering stock of a successor corporation or its “parent corporation”
(as defined in Section 424(e) of the Code) or “subsidiary corporation” (as
defined in Section 424(f) of the Code), with appropriate adjustments as to the
number and kinds of shares and the exercise prices, such Option shall
automatically vest and be deemed exercisable as of immediately prior to such
Change of Control. For the avoidance of doubt, notwithstanding any provision in
the Plan or your Employment Agreement to the contrary, none of the Investment,
the Closing or any of the transactions contemplated by the Investment Agreement
shall constitute a Change of Control or otherwise accelerate the vesting of any
portion of the Option.

(b) Notwithstanding any provision in the Plan or your Employment Agreement to
the contrary, upon the occurrence of a Change of Control (as defined in your
Employment Agreement, if applicable), the Committee, is hereby authorized, if
deemed appropriate or desirable by the Committee, in its sole and plenary
discretion, to make adjustments in the terms and conditions of, and the criteria
included in, the Options, (i) by providing for a cash payment to you in
consideration for the cancelation of such Option in an amount equal to the
excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of a share of Stock subject to such Option over the aggregate
exercise price of such Option and (ii) by canceling and terminating any Option
having a per share exercise price equal to, or in excess of, the Fair Market
Value of a share of Stock subject to such Option without any payment or
consideration therefor.

8. Tax Withholding. The issuance of shares of Stock upon exercise and full
payment of the Exercise Price for the shares of Stock to be acquired is
conditioned on satisfaction of any applicable withholding taxes in accordance
with Article 10 of the Plan. You may satisfy, in whole in part, any withholding
tax liability that may arise in connection with the exercise of the Option by
having us withhold from the shares of Stock you would be entitled to receive
upon exercise of the Option a number of shares of Stock having a Fair Market
Value equal to such withholding tax liability.

 

A-3



--------------------------------------------------------------------------------

EXCEPT AS SPECIFICALLY STATED IN THIS LETTER, THIS LETTER AMENDS AND RESTATES
ANY LETTER OR OTHER AGREEMENT OR DOCUMENT PREVIOUSLY ISSUED TO YOU BY EXPRESS-1
EXPEDITED SOLUTIONS, INC. WITH RESPECT TO THE STOCK OPTION GRANT DESCRIBED
HEREIN, AND, AS SUCH, THIS LETTER, TOGETHER WITH THE ATTACHED PLAN, EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO THIS GRANT,
AND SUPERSEDE ALL OTHER PRIOR COMMITMENTS, ARRANGEMENTS, OR UNDERSTANDINGS, BOTH
ORAL AND WRITTEN, BETWEEN THE PARTIES WITH RESPECT THERETO.

 

    Very truly yours, EXPRESS-1 EXPEDITED SOLUTIONS, INC.,   by      

 

    Name:     Title:

 

AGREED AND ACCEPTED  

 

  [NAME]

 

A-4